OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for arson and punishment, enhanced, was set at 25 years confinement. The conviction was reversed and an acquittal ordered on appeal. Machado v. State, 753 S.W.2d 252 (Tex.App.-Houston [1st] 1988). The State filed a petition for discretionary review raising one ground for review.
We have considered the issue raised and find that the Court of Appeals reached the correct result. The petition for discretionary review will be refused. As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse the State’s petition for discretionary review.